Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 144 is objected to because of the following informalities:  “the end” should read “an end” since this is the first recitation of an end of at least one of the outer belt material and the inner belt material.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 135 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 135 includes “the material” which lacks clear antecedent basis since it is unclear which previously recited material is being referenced (i.e., the outer belt material or the inner belt material). For the purposes of claim interpretation, “the material” is being treated as though it reads “the outer belt material”. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 118, 134-137, 140, 142, 148-149, and 151-152 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee (US 4,682,588) in view of Ramsey (US 2006/0211976), Cohen (US 5,690,672), and Kosiorek et al. (US 2015/0133991). Curlee discloses a belt for securing to a body segment (e.g., torso), wherein the belt may form a loop (when velcroed closed via 32) sized for positioning the body segment in an open position (note: according to the instant application, an open position refers to a deflated configuration of the belt, wherein the belt is still in a loop), the belt comprising an outer belt material, an inner belt material (note: Curlee discloses that inflatable bladder 12 can be placed within a multi-ply belt, such that there will be belt material on either side of the bladder; Curlee also discloses that bladder can be completely hidden within a suitable material in col. 4, ll. 1-2 and this material be considered to form claimed inner and outer material), a plurality of inflatable chambers (24) between the outer and inner belt material, at least one of the inflatable chambers being inflatable to move the belt from the open position (uninflated) to a closed position (inflated position) (note: according to the instant application, a closed position refers to an inflated position of the belt, wherein the belt is still in a loop), an input port (30) associated with at least one of the plurality of inflatable chambers, a means for fastening (32; hook and loop fastener, consistent with structure corresponding to “means for fastening” in instant application) the belt comprising a first fastening means associated with a first end of the belt and a second fastening means with a second end of the belt (as understood by one of ordinary skill in the art and in view of fig. 1, although only one side of fastening is illustrated), wherein the first fastening means associates with the second fastening means to fasten the belt. Curlee does not expressly disclose a handle, loop coupler, body interfacing component, or edging as claimed.
Ramsey discloses that it is known to include a loop coupler (12) on the end of a pressure applying belt in order to provide a mechanical advantage in applying pressure until the belt is tightened to the desired circumference ([0037] and therefore one skilled in the art would have 
Cohen discloses another belt having an inflatable chamber, wherein the belt comprises a body interfacing component (40) associated with the inner belt material (14) of the belt and including edging associated with at least one outer edge of the belt (see area with adhesive strip 51, which is folded over edge of belt). The body interfacing component and edging are formed by a disposable tourniquet cover that is easily positioned and removed from the belt and protects the belt from soiling (see abstract). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Curlee to include such a disposable cover comprising a body interfacing component and edging as taught by Cohen in order to provide a removable cover that prevents soiling of the belt. Cohen does not expressly disclose that the body interfacing component comprises a high friction surface. However, Kosiorek discloses that it is known to use neoprene ([0043]) when constructing the body interfacing surface (“retaining cover” of Kosiorek) of a belt having an inflatable gas chamber. Therefore, the use of neoprene as the material from which the body interfacing component is made would have been considered obvious since Kosiorek discloses that such a material is known and satisfactory, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 
Regarding claim 134, the inflatable chambers are formed from a substantially non-stretch material (“low coefficient of stretchability” as per col. 6, ll. 28-34 of Curlee).
Regarding claim 135, it would have been obvious to use fabric for the inner or outer belt material of Curlee in view of Ramsey’s disclosure that “cloth” is an acceptable material choice for the band portion of a belt for securing around a body segment ([0016]). 
Regarding claims 136 and 137, the first and second inflatable chambers have a movable inner wall and a movable outer wall made of substantially non-stretch material (fig. 2-3; “low coefficient of stretchability” as per col. 6, ll. 28-34 of Curlee).
Regarding claim 140, the means for fastening the belt comprises hook and loop fasteners (32; col. 6, line 67-col. 7, line 2 of Curlee). 
Regarding claim 142, the edging comprises an elastic material. As noted above, Cohen teaches the use of a removable body interfacing component that includes edging and Kosiorek makes obvious the use of neoprene, an elastic material, for construction of this component.
Regarding claims 148 and 149, the handle taught by Ramsey comprises a flexible thin plastic ([0032] – 1 inch wide tubular nylon twisted into a loop).
Regarding claim 151, the plurality of inflatable chambers comprise curved chambers (when inflated, outer walls are curved: see fig. 2 of Curlee).
Regarding claim 152, the inner belt material is now being considered an inner wall of the material forming the bladder (12), and this material comprises an inelastic material (col. 7, ll. 5-8 of Curlee). 
Claim 138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee in view of Ramsey, Cohen, and Kosiorek as applied to claim 118 above and further in view of Wasserman (US 5,451,234). Curlee in view of Ramsey, Cohen, and Kosiorek disclose the invention substantially as stated above in more detail but fails to disclose a belt spring in In re Leshin, 125 USPQ 416). This elastic stretch webbing material is considered a belt spring that provides additional compliance of the belt (as compared to a less stretchy material) since it comprises an elastic stretch webbing. The belt spring is located along the circumference under tension as understood in view of Wasserman (see abstract – belt can be pulled taut to a desired tension and then fastened in this configuration).
Claim 139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee in view of Ramsey, Cohen, and Kosiorek as applied to claim 118 above and further in view of Domanski et al. (US 2002/0115950). Curlee in view of Ramsey, Cohen, and Kosiorek discloses the invention substantially as stated above including a body interfacing component comprising neoprene rubber, but does not expressly disclose that the neoprene is in the form of a closed cell neoprene rubber. Domanski discloses that it is known to construct a belt meant to be secured around a body segment to provide a compressive force from open or closed cell neoprene foam due to its stretch and recovery properties ([0027]). It would have been obvious to one of ordinary skill in the art to have modified the neoprene body interfacing component of Curlee to comprise a closed cell neoprene foam rubber since Domanski discloses that such a In re Leshin, 125 USPQ 416).  
Claim 141 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee in view of Ramsey, Cohen, and Kosiorek as applied to claim 118 above and further in view of Brown (US 2,113,534).  Curlee in view of Ramsey, Cohen and Kosiorek discloses the invention substantially as stated above including a removable cover that forms a padded body interfacing component and an edging, but does not expressly disclose the use of felt for the edging. Brown discloses that it is known to construct the pad portion of a belt meant to be secured around a body segment from felt (col. 1, line 45-col. 2, ll. 1). It would have been obvious to one of ordinary skill in the art to have further modified the prior art of Curlee to construct the cover, which forms the body interfacing component and edging as taught by Cohen, from felt in view of Brown’s teaching that such a material for forming a padding portion of a belt is known and satisfactory, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).  
Claim 144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee in view of Ramsey, Cohen, and Kosiorek as applied to claim 118 above and further in view of Zappala (US 6,648,872). Curlee in view of Ramsey, Cohen, and Kosiorek disclose the invention substantially as stated above including a loop coupler as taught by Ramsey, but fails to disclose that the loop coupler is a hole in the end of at least the outer or inner belt material and instead discloses a separately made loop connected to the belt material. Zappala discloses another body-segment-encircling belt using hook and loop fasteners (16/18; fig. 2) at either ends of the belt. Zappala discloses a loop coupler in the form of a hole (14) formed in the end of the belt material through which the other end passes (see figs. 2, 4). It would have been obvious to one .
Claims 146 and 147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee in view of Ramsey, Cohen, and Kosiorek as applied to claim 118 above and further in view of Ganapathy et al. (US 2011/0077566; “Ganapathy”). Curlee in view of Ramsey, Cohen, and Kosiorek discloses the invention substantially as stated above in more detail including that the input port comprises a tube (30/18 of Curlee) but does not expressly disclose that it is welded or heat sealed between the inner and outer belt material. Ganapathy discloses another belt that includes an inflatable bladder (204), wherein the input port (208) of the bladder comprises a tube (224) RF welded between the inner (212) and outer (216) belt material that form the inflatable gladder (fig. 6; [0031]). It would have been obvious to one of ordinary skill in the art to have provided the input port of Curlee in the form of a tube RF welded between the inner and outer belt material as taught by Ganapathy since such a modification can be considered a substitution of one known port configuration for an inflatable bladder on a belt for another wherein the results are predictable and there is a reasonable expectation of success. Curlee discloses that the belt includes a valve (17) attached to the tube portion (18/30) of the port (fig. 1). It would have been obvious to construct the valve component from an RF weldable material, in addition to the tube as taught by Ganapathy, in order to allow the tube and the valve component to be joined together using the same low-cost and well known adhering process (i.e., RF welding) as is used to join the tube and belt material taught by Ganapathy. 
Claim 150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee in view of Ramsey, Cohen, and Kosiorek as applied to claim 191 above and further in view of .
Allowable Subject Matter
Claims 143 and 145 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 1/18/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771